Title: Thomas Jefferson to Thomas Lehré, 8 August 1812
From: Jefferson, Thomas
To: Lehré, Thomas


          Dear Sir Monticello Aug. 8. 12.
          I duly recieved your favor of the 14th Ult. covering a paper containing proceedings of the patriots of S. Carolina. it adds another to the many proofs of their steady devotion to their own country. I can assure you the hearts of their fellow citizens in this state beat in perfect unison with them and with their government. of this their concurrence in the election of mr Madison & mr Gerry at the ensuing election will give sufficient proof. the schism in Massachusets, when brought to the chrisis of principle, will be found to be exactly the same as in the Revolutionary war. the monarchists will be left alone, and will appear to be exactly the tories of the last war. had the repeal of the orders of council  which now seems probable, taken place earlier it might have prevented war; but much more is requisite to make peace. ‘indemnification for the past, & security for the future’ should be the motto of the war. 1000 ships taken, 6000. seamen impressed, savage butcheries of our citizens, and incendiary machinations against our union declare that they & their allies the Spaniards must retire from the Atlantic side of our continent as the only security or indemnification which will be effectual. Accept the assurance of my great esteem & respect 
          
            Th:
            Jefferson
        